Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 12/30/21.  Claims 1 – 3, 6 – 13 and 15 – 19 have been examined and are pending. 

Claim Rejections - 35 USC § 112

3.	Claims 10 and 19 recites the limitation "the subtraction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As well as “ the number of travels”
4.	Claim 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: In claim 19 which recites  
“…deleting, by the processor, the new version of the data received when are the
number of travels is zero after the subtraction and setting the new version of the data as the final update-failed version…”
There is no mention of travels prior to this nor is there some correlation of how the number of travels relates to the new version or updating. 




Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1 – 9, and 11 – 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang 20200264864.

Regarding claim 1, and 11 a vehicle update system, comprising:
a server configured to determine whether a new version of data is present based on an update version of and a final update-failed version of a vehicle controller, and transmit the new version of the data in response to determining that the new version of the data is present; and
an update controller configured to execute an update of the vehicle controller based on the new version of the data received from the server, and determine a processing method of the data according to whether the update of the vehicle controller is successful (0107, see new version and update also see [0140] for successful update)
wherein the update controller includes:
a communication device configured to receive the new version of the data from the

an execution device configured to execute the update of the vehicle controller in response to receiving the new version of the data; and a processor configured to determine whether the update of the vehicle controller is successful, wherein the processor is configured to convert the new version of the data to rollback data in response to determining that the update of the vehicle controller is successful [See 0126, for obtaining current version information.  Examiner interprets saving the new version as a rollback as equivalent to obtaining current version information which may be the newest version and hence since it’s the current version was installed successfully and hence would be used during a rollback i.e. Equivalent functionality].

Regarding claims 2 and 12, the vehicle update system of claim 1, wherein the server is configured to determine whether the new version is the final update-failed version in response to determining that the new version of the data is present, and determine that the new version is absent in response to determining that the new version is the final update-failed version [0140, see new version and old version and update].

Regarding claims 3 and 13, the vehicle update system of claim 2, wherein the server is configured to determine that the new version is present in response to determining that the new version is not the final update-failed version [0140].



Regarding claims 7 and 16, the vehicle update system of claim 6, wherein the processor is configured to execute rollback when the update is again executed the predetermined number of retries (FIG.6, see upgrade retransmission unit and all related text).

Regarding claims 8 and 17, the vehicle update system of claim 7, wherein the processor is configured to execute the rollback and determine whether the rollback is successful, and when the rollback is not successful and execute the rollback a predetermined number of rollbacks [0140 – 0145, shows retransmission unit and rollback].

Regarding claims 9 and 18, the vehicle update system of claim 8, wherein the processor is configured to subtract one from a number of travels when the rollback is successful or the rollback has been executed the predetermined number of rollbacks [0140 – 0145].




Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192